Citation Nr: 0910964	
Decision Date: 03/24/09    Archive Date: 04/01/09

DOCKET NO.  05-30 769	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Fargo, North Dakota


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for cervical spine 
disability; and if so, whether the claim may be granted.

2.  Entitlement to an evaluation in excess of 10 percent for 
osteoarthritis of the lumbar spine prior to April 13, 2007 
and in excess of 20 percent thereafter.


REPRESENTATION

Appellant represented by:	North Dakota Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

P. Olson, Counsel


INTRODUCTION

The veteran had active military service from September 1964 
to August 1967.

This matter is before the Board of Veterans' Appeals (Board) 
following Board Remands in January 2008 and August 2008.  
This matter was originally on appeal from a June 2004 rating 
decision of the Department of Veterans Affairs (VA) Regional 
Office (RO) in Fargo, North Dakota.


FINDINGS OF FACT

1.  Service connection for cervical spine osteoarthritis was 
denied by a February 2004 rating decision that was not 
appealed.

2.  Evidence submitted subsequent to the February 2004 rating 
decision does not raise a reasonable possibility of 
substantiating the claim for service connection for a 
cervical spine disability.

3.  Prior to April 13, 2007, the Veteran's service-connected 
lumbar spine disability was manifested by flexion to 67 
degrees, extension to 18 degrees, lateral flexion to 15 
degrees, and lateral rotation to 28 and 30 degrees; it was 
not manifested by ankylosis; forward flexion of the 
thoracolumbar spine not greater than 60 degrees, the combined 
range of motion of the thoracolumbar spine not greater than 
120 degrees, or, muscle spasm or guarding severe enough to 
result in an abnormal gait or abnormal spinal contour such as 
scoliosis, reversed lordosis, or abnormal kyphosis, evidence 
incapacitating episodes having a total duration of at least 2 
weeks, or objective evidence of radiculopathy.

4.  Since April 3, 2007, the Veteran's service-connected 
lumbar spine disability was manifested, at its worse, by 
flexion to 44 degrees, extension to 15 degrees, lateral 
flexion to 16 and 19 degrees, and lateral rotation to 10 and 
16 degrees with pain; it was not manifested by ankylosis; 
forward flexion of the thoracolumbar spine 30 degrees or 
less; evidence of incapacitating episodes having a total 
duration of at least 4 weeks, or objective evidence of 
radiculopathy.


CONCLUSIONS OF LAW

1.  The February 2004 rating decision which denied a claim 
for service connection for cervical spine osteoarthritis is 
final. 38 U.S.C. § 7105(c) (West 2002 & Supp. 2008); 38 
C.F.R. § 3.104, 20.302, 20.1103 (2008).  

2.  New and material evidence has not been submitted since 
the February 2004 rating decision, and the claim of 
entitlement to service connection for a cervical spine 
osteoarthritis is not reopened.  38 U.S.C.A. § 5108 (West 
2002 & Supp. 2008); 38 C.F.R. § 3.156 (2008).

3.  Prior to April 13, 2007, the criteria for an evaluation 
in excess of 10 percent for the Veteran's service-connected 
osteoarthritis of the lumbar spine had not been met.  38 
U.S.C.A § 1155 (West 2002); 38 C.F.R. §§ 4.1, 4.7, 4.40, 
4.45, 4.59, 4.71a, Diagnostic Codes 5235 to 5243 (2008).

4.  From April 3, 2007, the criteria for an evaluation in 
excess of 20 percent for the Veteran's service-connected 
osteoarthritis of the lumbar spine have not been met.  38 
U.S.C.A § 1155 (West 2002); 38 C.F.R. §§ 4.1, 4.7, 4.40, 
4.45, 4.59, 4.71a, Diagnostic Codes 5235 to 5243 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.	Preliminary Matters

The Board has thoroughly reviewed all the evidence in the 
veteran's claims folders.  Although the Board has an 
obligation to provide reasons and bases supporting this 
decision, there is no need to discuss, in detail, the 
extensive evidence submitted by the veteran or on his behalf.  
See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) 
(the Board must review the entire record, but does not have 
to discuss each piece of evidence).  The analysis below 
focuses on the most salient and relevant evidence and on what 
this evidence shows, or fails to show, on the claims.  The 
veteran must not assume that the Board has overlooked pieces 
of evidence that are not explicitly discussed herein.  See 
Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law 
requires only that the Board address its reasons for 
rejecting evidence favorable to the veteran).  

Pursuant to the Board's January 2008 and August 2008 Remands, 
the Appeals Management Center (AMC) scheduled a VA 
examination for the veteran, readjudicated the veteran's 
claim under provision of the Veterans Claims Assistance Act 
of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000) as 
discussed in more detail below, and issued a supplemental 
statement of the case.  Based on the foregoing actions, the 
Board finds that there has been compliance with the Board's 
2008 Remands.  Stegall v. West, 11 Vet. App. 268 (1998).

II.	Veterans Claims Assistance Act of 2000

VA has met all statutory and regulatory notice and duty to 
assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326 (2008).  A letter dated in August 2008 
fully satisfied the duty to notify provisions. 38 U.S.C.A. § 
5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 
Vet. App. 183, 187 (2002), Dingess v. Nicholson, 19 Vet. App. 
473 (2006), Kent v. Nicholson, 20 Vet. App. 1 (2006), 
Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008).  

In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) 
(Pelegrini II), the United States Court of Appeals for 
Veterans Claims (Court) held that VA must request that the 
claimant provide any evidence in his possession that pertains 
to the claim based upon 38 C.F.R. § 3.159(b).  The 
requirement of requesting that the claimant provide any 
evidence in his possession that pertains to the claim was 
eliminated by the Secretary during the course of this 
appeal.  See 73 Fed. Reg. 23353 (final rule revising 
38 C.F.R. § 3.159(b) to rescind fourth element notice as 
required under Pelegrini II, effective May 30, 2008).  Thus, 
any error related to this element is harmless.  However, 
although this notice is no longer required, the Board notes 
that the veteran was aware that it was ultimately his 
responsibility to give VA any evidence pertaining to the 
claim.  The August 2008 letter told him to provide any 
relevant evidence in his possession.  See Pelegrini, 18 Vet. 
App. at 120.  

Although this letter was not sent prior to initial 
adjudication of the veteran's claim, this was not prejudicial 
to him, since he was subsequently provided adequate notice, 
and the claim was readjudicated and an additional 
supplemental statement of the case (SSOC) was provided to the 
veteran in November 2008.  

The veteran's service treatment records, VA medical treatment 
records, and identified private medical records have been 
obtained, to the extent available.  38 U.S.C.A. § 5103A; 38 
C.F.R. § 3.159.  There is no indication in the record that 
any additional evidence, relevant to the issues decided 
herein, is available and not part of the claims file.  

The veteran was also accorded VA examinations in June 2005 
and September 2008. 38 C.F.R. § 3.159(c)(4).  There is no 
objective evidence indicating that there has been a material 
change in the severity of the veteran's service-connected 
lumbar spine disability since he was last examined.  
38 C.F.R. § 3.327(a).  The duty to assist does not require 
that a claim be remanded solely because of the passage of 
time since an otherwise adequate VA examination was 
conducted.  VAOPGCPREC 11-95.  The September 2008 VA 
examination report is thorough and supported by VA outpatient 
treatment records.  The examination in this case is adequate 
upon which to base a decision.
 
As there is no indication that any failure on the part of VA 
to provide additional notice or assistance reasonably affects 
the outcome of this case, the Board finds that any such 
failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 
103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 
2006).



III.	New and Material Evidence

In a February 2004 rating decision, the RO denied the 
veteran's claim for cervical spine osteoarthritis.   A 
finally adjudicated claim is an application which has been 
allowed or disallowed by the agency of original jurisdiction, 
the action having become final by the expiration of one year 
after the date of notice of an award or disallowance, or by 
denial on appellate review, whichever is the earlier.  38 
U.S.C. § 7105(c) (West 2002 & Supp. 2008); 38 C.F.R. § 3.104, 
20.302, 20.1103 (2008).  Thus, the February 2004 decision is 
final.  

The veteran's application to reopen his claim of service 
connection for cervical spine osteoarthritis was subsequently 
received.  A claimant may reopen a finally adjudicated claim 
by submitting new and material evidence.  New evidence means 
existing evidence not previously submitted to agency decision 
makers.  Material evidence means existing evidence that, by 
itself or when considered with previous evidence of record, 
relates to an unestablished fact necessary to substantiate 
the claim.  New and material evidence can be neither 
cumulative nor redundant of the evidence of record at the 
time of the last prior final denial of the claim sought to be 
reopened, and must raise a reasonable possibility of 
substantiating the claim. 38 C.F.R. § 3.156(a).

The Board notes that by a February 2004 rating decision and 
by a June 15, 2004 rating decision, the RO reopened the 
veteran's claim of entitlement to service connection for 
cervical spine osteoarthritis (claimed as a neck condition) 
as secondary to fracture of the distal left fibula but denied 
the claim on its merits.  On appeal, however, the Board must 
make its own determination as to whether any newly submitted 
evidence warrants a reopening of the claims.  This is 
important because the preliminary question of whether a 
previously denied claim should be reopened is a 
jurisdictional matter that must be addressed before the Board 
may consider the underlying claims on the merits.  See 
Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996).

An April 2002 rating decision denied the veteran's claim for 
service connection for a neck condition as secondary to 
service-connected disability of fracture of the distal left 
fibula in no small part on the VA examiner's opinion that it 
was less than likely that the veteran's cervical spine 
condition was secondary to service-connected fracture of the 
distal left fibula.  The February 2004 rating decision 
reopened the veteran's claim but denied it noting the 
evidenced continued to show that this condition was not 
related to the service-connected fracture of the distal left 
fibula and that there was still no evidence that this 
condition was incurred in or caused by service or within 
applicable presumptive period.   Based on the grounds stated 
for the denial of service connection for neck condition in 
the February 2004 rating decision, new and material evidence 
would consist of medical evidence linking such disability to 
active service or to service-connected disability. 

In this regard, additional evidence received since the 
February 2004 rating decision includes various private and VA 
treatment records.  However, although the record includes 
reported complaints of neck pain, the record is absent any 
competent medical evidence that links a cervical spine 
disability to the veteran's active service or to service-
connected disability.

Therefore, the Board finds evidence received since the 
February 2004 rating decision is not new and material and 
does not serve to reopen the claim.

IV.	Increased Rating

Disability ratings are determined by applying the criteria 
set forth in the VA's Schedule for Rating Disabilities, which 
is based on the average impairment of earning capacity.  
Individual disabilities are assigned separate diagnostic 
codes.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  If two 
evaluations are potentially applicable, the higher evaluation 
will be assigned if the disability picture more nearly 
approximates the criteria required for that rating; 
otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7.

When, as here, the Veteran is requesting a higher rating for 
an already established service-connected disability, the 
present disability level is the primary concern and past 
medical reports do not take precedence over current findings.  
See Francisco v. Brown, 7 Vet. App. 55 (1994).  However, the 
Court recently held that "staged" ratings are appropriate 
for an increased rating claim when the factual findings show 
distinct time periods where the service-connected disability 
exhibits symptoms that would warrant different ratings.  Hart 
v. Mansfield, 21 Vet. App. 505 (2007).

When evaluating disabilities of the musculoskeletal system, 
under 38 C.F.R. § 4.40, functional loss may be due to pain, 
supported by adequate pathology and evidenced by the visible 
behavior of the claimant on motion.  Disability of the 
musculoskeletal system is the inability to perform normal 
working movement with normal excursion, strength, speed, 
coordination, and endurance, and that weakness is as 
important as limitation of motion, and that a part that 
becomes disabled on use must be regarded as seriously 
disabled.  A little used part of the musculoskeletal system 
may be expected to show evidence of disuse, through atrophy, 
for example.  38 C.F.R. § 4.40.

The provisions of 38 C.F.R. §§ 4.45 and 4.59 also contemplate 
inquiry into whether there is limitation of motion, weakness, 
excess fatigability, incoordination, and impaired ability to 
execute skilled movements smoothly, and pain on movement, 
swelling, deformity, or atrophy of disuse.  Instability of 
station, disturbance of locomotion, interference with 
sitting, standing, and weight-bearing are also related 
considerations.  The Court has held that diagnostic codes 
predicated on limitation of motion require consideration of a 
higher rating based on functional loss due to pain on use or 
due to flare-ups.  38 C.F.R. §§ 4.40, 4.45, 4.59; Johnson v. 
Brown, 9 Vet. App. 7 (1997); and DeLuca v. Brown, 8 Vet. App. 
202, 206 (1995).

In a February 2003 rating decision, service connection was 
established for osteoarthritis of the lumbar spine, and a 10 
percent evaluation was assigned effective December 17, 2001.  
On September 26, 2003, the RO received the Veteran's request 
for an increased evaluation for this disability, and a 
February 2004 rating decision and a June 2004 rating 
decision, denied the claim.  The veteran appealed, and in 
April 2007, the evaluation for the service-connected 
osteoarthritis of the lumbar spine was increased to 20 
percent effective April 13, 2007.  Since this increase did 
not constitute a full grants of the benefits sought, the 
increased rating issues remain in appellate status.  AB v. 
Brown, 6 Vet. App. 35, 39 (1993).

The Veteran's service-connected lumbar spine disability is 
rated 10 percent disabling prior to April 13, 2007, and 20 
percent disabling since that date pursuant to 38 C.F.R. § 
4.71a, Diagnostic Code 5242, for degenerative arthritis of 
the spine (see also Diagnostic Code 5003).  Degenerative 
arthritis established by X-ray findings will be rated on the 
basis of limitation of motion under the appropriate codes for 
the specific joint or joints involved. If the limitation of 
motion is noncompensable, a rating of 10 percent is for 
application for each such major joint or group of minor 
joints affected by limitation of motion, to be combined, not 
added, under Diagnostic Code 5003.  Limitation of motion must 
be objectively confirmed by findings such as swelling, muscle 
spasm, or satisfactory evidence of painful motion.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5003.
  
The pertinent criteria from the General Rating Formula in 38 
C.F.R. § 4.71a, under which are rated, are as follows:

Unfavorable ankylosis of the entire spine - 100 percent 
disabling.

Unfavorable ankylosis of the entire thoracolumbar spine - 50 
percent disabling.

Forward flexion of the thoracolumbar spine 30 degrees or 
less; or, favorable ankylosis of the entire thoracolumbar 
spine - 40 percent disabling.

Forward flexion of the thoracolumbar spine greater than 30 
degrees but not greater than 60 degrees; or, the combined 
range of motion of the thoracolumbar spine not greater than 
120 degrees; or, muscle spasm or guarding severe enough to 
result in an abnormal gait or abnormal spinal contour such as 
scoliosis, reversed lordosis, or abnormal kyphosis - 20 
percent disabling. 

Note (1):Evaluate any associated objective neurologic 
abnormalities, including, but not limited to, bowel or 
bladder impairment, separately, under an appropriate 
diagnostic code.

Note (2):(See also Plate V.) For VA compensation purposes, 
normal forward flexion of the cervical spine is zero to 45 
degrees, extension is zero to 45 degrees, left and right 
lateral flexion are zero to 45 degrees, and left and right 
lateral rotation are zero to 80 degrees. Normal forward 
flexion of the thoracolumbar spine is zero to 90 degrees, 
extension is zero to 30 degrees, left and right lateral 
flexion are zero to 30 degrees, and left and right lateral 
rotation are zero to 30 degrees. The combined range of motion 
refers to the sum of the range of forward flexion, extension, 
left and right lateral flexion, and left and right rotation. 
The normal combined range of motion of the cervical spine is 
340 degrees and of the thoracolumbar spine is 240 degrees. 
The normal ranges of motion for each component of spinal 
motion provided in this note are the maximum that can be used 
for calculation of the combined range of motion.

Note (3):In exceptional cases, an examiner may state that 
because of age, body habitus, neurologic disease, or other 
factors not the result of disease or injury of the spine, the 
range of motion of the spine in a particular individual 
should be considered normal for that individual, even though 
it does not conform to the normal range of motion stated in 
Note (2). Provided that the examiner supplies an explanation, 
the examiner's assessment that the range of motion is normal 
for that individual will be accepted.

Note (4):Round each range of motion measurement to the 
nearest five degrees.

Note (5):For VA compensation purposes, unfavorable ankylosis 
is a condition in which the entire cervical spine, the entire 
thoracolumbar spine, or the entire spine is fixed in flexion 
or extension, and the ankylosis results in one or more of the 
following: difficulty walking because of a limited line of 
vision; restricted opening of the mouth and chewing; 
breathing limited to diaphragmatic respiration; 
gastrointestinal symptoms due to pressure of the costal 
margin on the abdomen; dyspnea or dysphagia; atlantoaxial or 
cervical subluxation or dislocation; or neurologic symptoms 
due to nerve root stretching. Fixation of a spinal segment in 
neutral position (zero degrees) always represents favorable 
ankylosis.

Note (6):Separately evaluate disability of the thoracolumbar 
and cervical spine segments, except when there is unfavorable 
ankylosis of both segments, which will be rated as a single 
disability.  38 C.F.R. § 4.71 a.

Diagnostic Code 5243, is to be evaluated under the Formula 
for Rating Intervertebral Disc Syndrome Based on 
Incapacitating Episodes.  For purposes of assigning 
evaluations under Code 5243, an "incapacitating episode" is 
a period of acute signs and symptoms due to intervertebral 
disc syndrome that requires bed rest prescribed by a 
physician and treatment by a physician.  38 C.F.R. § 4.71a, 
Formula for Rating Intervertebral Disc Syndrome Based on 
Incapacitating Episodes, Note 1.  

The medical evidence of record indicates that a June 2004 MRI 
showed mild diffuse disc bulges, L4-5 and L5-S1 and 
degenerative disc disease L2-3 through L5-S1.

A March 2005 letter authored by Dr. S.A.K, noted that the 
veteran demonstrated flexion to 15 degrees, extension to 5 
degrees, right side bending to 10 degrees, and left side 
bending to 10 degrees.  
	
The veteran underwent a VA examination in June 2005.  
Physical examination demonstrated that the veteran was obese, 
weighing more than 300 pounds on a 5 foot 10 inch frame, his 
gait was wide based and waddling, and he had the appearance 
of an exaggerated lumbar lordosis due to his huge abdominal 
mass/panniculus, large buttocks, and thighs which he noted 
interfered with his back and leg movements.  Fabere 
maneuvers, done with great difficulty, produced low back pain 
in the SI joint area and straight leg raising was limited to 
30 degrees producing pain, reflexes were normal.  There was 
lumbar spinous tenderness to percussion of the upper and 
lower lumbar area.  The veteran demonstrated flexion to 67 
degrees, extension to 18 degrees, rotation right to 28 
degrees, rotation left to 30 degrees, and tilt right and left 
to 15 degrees.  No DeLuca issues were noted but the veteran 
was short of breath with the maneuvers.  The examiner stated 
that it was his opinion in observing the motions, that the 
veteran's massive body habitus greatly influenced his range 
of motion making it less than it would be if he was closer to 
his ideal weight.  CT scan of the lumbar spine showed some 
vertebral and apophyseal degenerative changes throughout the 
lumbar spine and a circumferential disc bulge with a lateral 
component at L4-5.  Osteoarthritis of the lumbar spine was 
diagnosed.

A September 2006 MRI showed S1-S2 and L4-L5 severe neural 
foraminal stenosis, primarily impacted by spur formation on 
the right side and a broad based posterior bulge at L4-L5 
creating moderate narrowing.  

Prior to April 13, 2007, the Veteran's orthopedic 
manifestations of his service-connected lumbar spine 
disability did not approach the severity contemplated for a 
rating higher than 10 percent.  As set forth above, in order 
for the Veteran's service-connected lumbar spine disability 
to warrant an evaluation in excess of 10 percent, the 
evidence must show ankylosis; forward flexion of the 
thoracolumbar spine not greater than 60 degrees, the combined 
range of motion of the thoracolumbar spine not greater than 
120 degrees, or, muscle spasm or guarding severe enough to 
result in an abnormal gait or abnormal spinal contour such as 
scoliosis, reversed lordosis, or abnormal kyphosis, or 
evidence incapacitating episodes having a total duration of 
at least 2 weeks.  Although Dr. S.A.K. had noted extremely 
limited range of motion findings in March 2005, the range of 
motion findings just two months later are much higher and 
more consistent with the findings of the August 2007 and 
September 2008 findings.  

The record also indicates that prior to the veteran's 
September 2003 claim for increase, a VA examination was 
conducted in February 2002.  At that examination, the veteran 
demonstrated flexion to 85 degrees, extension 15 degrees, 
lateral flexion to 25 degrees, and rotation left to 22 
degrees and right 23 degrees with no evidence of pain on 
range of motion exercises.  

Thus, as the Board finds the June 2006 VA examiner's findings 
more probative of the severity of the veteran's lumbar spine 
disability than the March 2005 findings by Dr. S.A.K., an 
evaluation in excess of 10 percent prior to April 13, 2007 is 
not warranted.

With respect to whether an evaluation in excess of 20 percent 
is warranted for the Veteran's service-connected lumbar spine 
disability since April 2007, in August 2007, the veteran 
underwent a VA examination.  Physical examination 
demonstration forward flexion to 44 degrees, extension to 28 
degrees, left lateral flexion to 22 degrees, right lateral 
flexion to 26 degrees, and left and right lateral rotation to 
15 degrees.  Ten repetitions of exercise were performed, 
rotation exercises, and there was no evidence of pain, 
weakness, incoordination, or fatigability.  Post-exercise 
flexion was to 50 degrees, extension to 22 degrees, left 
lateral flexion to 15 degrees, right lateral flexion to 30 
degrees, left and right lateral rotation to 15 degrees.  
Passive range of motion remained the same.  The examiner 
opined that the veteran's range of motion was somewhat 
limited due to his obese abdomen.  

The veteran underwent a VA examination in September 2008.  
The examiner noted that the veteran's weight runs between 307 
and 314 pounds and that he walked unaided.  The veteran 
reported that he had pain in his entire back radiating into 
the outer buttocks, down the posterior thighs to 
approximately the knees.  The veteran reported fairly 
constant pain of 7 to 8 on the Mankoski Pain Scale and flare-
ups with activity.  The veteran denied being incapacitated or 
being prescribed bedrest for flare-ups.  There was no report 
of specific leg weakness or numbness, bowel or bladder 
incontinence, or falls.

Physical examination revealed that the veteran walked without 
a limp although he had somewhat of a side-to-side waddling 
gait which appeared to be consistent with his weight.  The 
veteran was able to sit in the examination room chair without 
frequent position changes.  He leaned to the right without 
any evident discomfort.  He was able to get up and down from 
a supine position on the examination table without assistance 
although he had difficulty doing so because of his weight but 
did not need to push himself up with his hands or roll over 
to get up from the supine position.  He had difficulty 
bending to get his shoes and socks off and on due to his 
weight.  He dropped several items on the floor and was able 
to retrieve them by getting his hands down on the floor and 
squatting without having his knees tough the floor.

There was no alteration in stance.  The veteran's lumbar 
spine showed tenderness to palpation in the lower lumbar 
region.  No paraspinous spasm or tenderness was noted, SI 
joints were nontender, and sciatic notches were tender.  
Straight leg raising was difficult for the veteran to do 
because of his knee discomfort and his size but no true 
positive straight leg raising was noted.  The veteran has 
normal sensation to light touch of the lower extremities, 
patellar and Achilles tendon reflexes were 2+ and symmetric, 
and he had normal strength of the hips against resistance.  
The veteran demonstrated flexion to 45 degrees active and 53 
degrees passive, extension 15 degrees active and 20 degrees 
passive, lateral flexion to the right to 19 degrees active 
and 23 degrees passive, lateral flexion bilaterally to 16 
degrees active and 20 degrees passive, and left rotation to 
10 degrees active and 12 degrees passive.  On range of motion 
of the lumbar spine, there was no wincing or grimacing or 
objective evidence of pain but the veteran complained of pain 
at 45 degrees of flexion, 15 degrees of extension, and 10 
degrees of lateral flexion and rotation.  With repeated use, 
there was no evidence of additional loss of motion, or pain, 
weakness, incoordination, or fatigability.  The examiner also 
noted that he did not appreciate weakened movement, although 
difficult to assess, on examination.  

The examiner noted that observing the veteran getting 
dressed, move about the examination room, and picking the 
items up from the floor, he showed left lateral flexion of at 
least 20 degrees and achieved approximately 55 degrees of 
lumbar flexion.  

The examiner diagnosed degenerative joint 
disease/osteoarthritis of the lumbar spine.  The examiner 
noted that he did not identify any other back conditions to 
attribute his symptoms and noted that it was not possible to 
distinguish which range of motion findings are attributable 
to the veteran's weight versus his service-connected back 
condition.

Thus, the Veteran's orthopedic manifestations of his service-
connected lumbar spine disability do not approach the 
severity contemplated for a rating higher than 20 percent. As 
set forth above, in order for the Veteran's service-connected 
lumbar spine disability to warrant an evaluation in excess of 
20 percent, the evidence must show ankylosis; forward flexion 
of the thoracolumbar spine 30 degrees or less; or with 
incapacitating episodes having a total duration of at least 4 
weeks.  These symptoms have not been demonstrated by the 
record.

The Board has considered whether a higher evaluation is 
warranted for any neurologic symptoms evaluated separately.  
However, although the veteran complained of radiating pain 
down his lower extremities, at the September 2008 VA 
examination, no true positive straight leg raising was noted, 
the veteran had normal sensation to light touch of the lower 
extremities, patellar and Achilles tendon reflexes were 2+ 
and symmetric, and he had normal strength of the hips against 
resistance.  

It is necessary to consider, along with the schedular 
criteria, functional loss due to flare-ups of pain, 
fatigability, incoordination, pain on movement and weakness. 
DeLuca, 8 Vet. App. at 206-7.  The Board finds that there is 
evidence of functional impairment as a result of flare-ups of 
symptomatology, but that this functional impairment has been 
contemplated in the assigned 10 percent disability evaluation 
prior to April 13, 2007, and the 20 percent disability 
evaluation effective April 13, 2007.   In this regard, the 
June 2005 VA examiner stated that no DeLuca issues were 
noted.  At the September 2008 VA examination, as noted above, 
on range of motion of the lumbar spine, there was objective 
evidence of pain and with repeated use, there was no evidence 
of additional loss of motion, or pain, weakness, 
incoordination, or fatigability.  The examiner also noted 
that he did not appreciate weakened movement.  
   
Therefore, even considering pain, the Veteran does not meet 
the criteria for an evaluation in excess of 10 percent prior 
to April 13, 2007, or in excess of 20 percent since then.  
Additionally, there was not objective additional loss in 
range of motion due to pain, fatigue, weakness, or 
incoordination with repetition noted on examination.  Thus, 
the Veteran's functional impairment as a result of flare-ups 
of symptomatology does not warrant greater disability 
evaluations than currently assigned.

The Board notes that there is no evidence of record that the 
Veteran's service-connected lumbar spine disability causes 
marked interference with employment (i.e., beyond that 
already contemplated in the assigned evaluation), or 
necessitated any frequent periods of hospitalization, such 
that application of the regular schedular standards is 
rendered impracticable.  The Board emphasizes that the 
percentage ratings assigned by the VA Schedule for Rating 
Disabilities represent the average impairment in earning 
capacity resulting from a service-connected disability.  38 
C.F.R. § 4.1.  In the instant case, there is no evidentiary 
basis in the record for a higher rating on an extraschedular 
basis as there is no evidence that the Veteran is unable to 
secure or follow a substantially gainful occupation solely as 
a result of his service-connected lumbar spine disability.  
Hence the Board is not required to remand this matter to the 
RO for the procedural actions outlined in 38 C.F.R. § 
3.321(b)(1) for assignment of an extraschedular evaluation.


ORDER

New and material evidence not having been submitted, the 
reopening of the claim for service connection for a cervical 
spine disability is denied.

Entitlement to an evaluation in excess of 10 percent for 
osteoarthritis of the lumbar spine prior to April 13, 2007 is 
denied 

Entitlement to an evaluation in excess of 20 percent for 
osteoarthritis of the lumbar spine from April 3, 2007, is 
denied.



____________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


